IN THE SUPREME COURT OF THE STATE OF DELAWARE

ALAN FOWLER,                              §
                                          §      No. 683, 2013
      Defendant Below,                    §
      Appellant,                          §      Court Below:
                                          §
      v.                                  §      Superior Court of the
                                          §      State of Delaware, in and for
STATE OF DELAWARE,                        §      New Castle County
                                          §
      Plaintiff Below,                    §      Cr. I.D. Nos. 1108000561A;
      Appellee.                           §      and 1108000561B

                           Submitted: January 21, 2015
                            Decided: January 22, 2015

Before STRINE Chief Justice, RIDGELY, and VALIHURA, Justices.

                                    ORDER

      This 22nd day of January 2015, the Court, having considered this matter on

the briefs and arguments of the parties, and the record below, concludes that the

same should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its Order dated February 6, 2012.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                              Justice